Dykman J.
This is an action for false imprisonment, and *58the jury rendered a verdict for the plaintiff for one thousand dollars. The defendants have appealed and seek a reversal of the judgment, solely because the verdict was excessive.
The cause of action was fully disclosed on the trial and the jury was instructed upon the question of damages, and there was neither misapprehension nor mistake.
Although the verdict may be larger than we would make it, yet we cannot say it was excessive. We cannot say that its size shows, or evinces passion or prejudice, and so we cannot tear it down.
The judgment and order denying the motion for new trial should be affirmed with costs.
Barnard P. J. and Pratt, J., concur.